DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Largo (US 2010/0243699).

Regarding claim 1, Largo discloses a driver (Fig. 1, item 10) comprising:
a striking portion (Fig. 2, item 22, 24) provided movably and configured to move to strike a fastener (Para. 0019);
a bumper (Fig. 2, item 54) configured to be in contact with the striking portion to restrict a range of movement of the striking portion (Para. 0034);
a housing (Fig. 2, item 20) configured to support the bumper;
and
a load suppressing portion (Fig. 1, item 66) configured to suppress an increase in a load of the bumper by limiting number of times of strikes by the striking portion to the fasteners within a (Para. 0035, load is suppressed by controlling one strike then a certain amount of time to reset the piston).

Regarding claim 2, Largo discloses the driver wherein the load suppressing portion suppresses the increase in the load of the bumper by controlling a time interval of strikes by the striking portion to the fasteners (Para. 0035, controller 66 controls the time interval).

Regarding claim 4, Largo discloses the driver according wherein the striking portion can switch between a first striking operation (Para. 0035) in which the striking portion strikes a plurality of the fasteners at a first time interval or longer and a second striking operation (Para. 0035, controller 66 can change the time interval in which the striking portion strikes the plurality of fasteners at a second time interval shorter than the first time interval, and
the load suppressing portion suppresses the increase in the load of the bumper by prohibiting the second striking operation (Para. 0035, the controller 66 controls the time interval such that the interval is sufficient for the piston to reset and controller prevents firing if the piston is not reset).

Regarding claim 5, Largo discloses the driver according further comprising a load detection portion (Fig. 2, item 98) configured to detect the load of the bumper (Para. 0035),
wherein the load detection portion detects the load of the bumper based on an interval of strikes performed by the striking portion (Para. 0035, interval of strikes is determined by the time for reset and the number of strikes, controller 66 prohibits firing if sensing device does not sense movement of the piston).

Regarding claim 6, Largo discloses the driver according further comprising:
a temperature detection sensor (Fig. 2, item 98) configured to detect a temperature in the housing (Para. 0035); and
a load detection portion (Fig. 1, 66) configured to detect the load of the bumper,
(Para. 0035, if temperature sensor is used, the temperature is monitored and determines contact of piston to bumper based on temperature in chamber).

Regarding claim 11, Largo discloses the driver according 
wherein the housing includes an output unit (Fig. 1, 26) recognizable by a user, and
the output unit outputs that the load suppressing portion suppresses the increase in the load of the bumper (Para. 0035, item 26 is an output unit because when the controller does not sense the proper contact, the user must reposition and re-fire the trigger).

Regarding claim 12, Largo discloses the driver wherein the load suppressing portion cancels the suppression of the load of the bumper when number of times of strikes by the striking portion to the fasteners is smaller than predetermined number of times within a predetermined time after starting to suppress the load of the bumper.

Regarding claim 13, Largo discloses a driver (Fig. 1, item 10) comprising:
a striking portion (Fig. 2, item 22, 24) provided movably and configured to move to strike a fastener (Para. 0019);
a bumper (Fig. 2, item 54) configured to be in contact with the striking portion to restrict a range of movement of the striking portion (Para. 0064-0035);
a housing (Fig. 2, item 20) configured to support the bumper;
a trigger (Fig. 1, item 26) provided to the housing;
a nose portion (Fig. 1, item 28) to which the fastener is supplied before being struck by the striking portion (Para. 0020-0021); and
a push lever (Fig. 1, item 34) provided to the nose portion,
wherein it is possible to switch between a single fire operation (Para. 0035) in which the striking portion moves to strike the fastener by applying an operation force to the trigger in a state where the push lever is in contact with a workpiece (Para. 0035) (Para. 0040-0041) and a continuous fire (Para. 0040-0041) operation in which the striking portion moves to strike the fastener by performing an operation in which the push lever comes into and out of contact with the workpiece in a state where an operation force is being applied to the trigger (Para. 0040-0041),
the driver further comprising a load suppressing portion (Fig. 1, item 66) configured to suppress an increase in a load of the bumper (Para. 0035),
wherein the load suppressing portion suppresses the increase in the load of the bumper when the striking portion is in contact with the bumper by prohibiting the continuous fire operation (Para. 0035).

Regarding claim 14, Largo discloses a driver (Fig. 1, item 10) comprising:
a striking portion (Fig. 1, item 22, 24) provided movably and configured to move to strike a fastener (Para. 0019);
a bumper (Fig. 2, item 54) configured to be in contact with the striking portion to restrict a range of movement of the striking portion (Para. 0034-0035);
a housing configured to support the bumper;
a load detection portion (Fig. 2, item 98) configured to detect a load of the bumper (Para. 0035); and
a load suppressing portion (Fig. 1, item 66) configured to suppress an increase in the load of the bumper in accordance with a detection result of the load detection portion (Para. 0035),
wherein the load detection portion estimates the load of the bumper based on a time interval of strikes by the striking portion to the fasteners (Para. 0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Largo in view of Schnell et al (US 2017/0001291), hereinafter Schnell.

Regarding claim 3, Largo discloses the driver wherein the load suppressing portion suppresses the increase in the load of the bumper (Para. 0035) by stopping the process to limit number of times of strikes by the striking portion to the fasteners (Para. 0035, fasteners are unable to be fired if load suppressing portion 66 does not sense the proper conditions).
Largo is silent about the driver comprising a motor configured to move the striking portion and stopping the motor to limit number of strikes.
However, Schnell teaches a motor (Fig. 2, item 74) configured to move the striking portion (Para. 0098) and stopping the motor to limit number of strikes (Para. 0098).

Regarding claim 7, Largo discloses the driver according further comprising:
wherein the temperature detection sensor (Fig. 2, item 98) detects a temperature of the control unit (Fig. 1, item 66) (Para. 0035), and the load detection portion detects the load of the bumper based on the temperature of the control unit (Para. 0035).
Largo is silent about a motor disposed in the housing and configured to move the striking portion and a control unit configured to control the motor.
(Fig. 2, item 74) disposed in the housing (Para. 0098) and configured to move the striking portion and a control unit (Fig. 2, item 262) configured to control the motor (Para. 0113).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record fails to disclose, teach, or fairly suggest a driver comprising a load detection portion configured to detect a load on a bumper, wherein the load detection portion determines a total value of the load and a load suppressing portion suppresses an increase in the total value of the load when the load exceeds a threshold value.  The prior art of record that comes closest to teaching these limitations is Largo (US 2010/0243699), Schnell et al (US 2017/0001291), and Matsunaga et al (US 2010/0237126).  Largo teaches a driver comprising a load detection portion configured to detect a load on a bumper.  However, Largo fails to teach wherein the load detection portion determines a total value of the load and a load suppressing portion suppresses an increase in the total value of the load when the load exceeds a threshold value.  Schnell and Matsunaga both teach a driver comprising a bumper.  However, Schnell and Matsunaga fail to teach a load detection portion configured to detect a load on the bumper, wherein the load detection portion determines a total value of the load and a load suppressing portion suppresses an increase in the total value of the load when the load exceeds a threshold value.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 9-10, claims 9-10 would be allowable because they contain the allowable subject matter of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731